Citation Nr: 9917209	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-17 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for skin disease, claimed 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  Service in Vietnam is indicated by the evidence of 
record.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought in November 1996, and 
the veteran appealed.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in September 1998.  To RO attempted to contact the 
veteran in order to develop the claim, but no response was 
received from the veteran.  In January 1999, the RO issued a 
Supplemental Statement of the case which continued to deny 
the veteran's claim.  The claim was then returned to the 
Board.  In May 199, the veteran's accredited representative 
indicated that he had no further evidence or argument to 
present.

The Board's September 1999 remand, in essence, instructed the 
RO to contact the veteran through his representative in order 
to clarify the issue on appeal.  The RO did so; the veteran 
did not respond and the representative submitted no 
significant response.  The veteran's failure to respond to 
the RO's clarification letter to him was the reason that 
issue clarification discussed in the September 1998 Board 
remand was frustrated.  The RO fully complied with the 
Board's remand instructions.  Therefore, there is no Stegall 
v. West, 11 Vet. App. 268 (1998) violation which warrants 
further VA action.  

As indicated by the Board in its September 1998 remand, the 
RO denied service connection for prostate cancer in March 
1998 and notified the veteran of its decision and of his 
right to appeal it within one year thereof in May 1998.  To 
the Board's knowledge, the veteran has not appealed that 
decision.  That issue is, accordingly, not currently before 
the Board and will not be addressed further.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  Soft tissue sarcomas and chloracne have not been 
diagnosed.

3.  Although there is medical evidence diagnosing lipomas, no 
medical or other competent evidence has been submitted 
indicating that they developed in service or as a result of 
exposure to Agent Orange or other toxic herbicides while the 
veteran was stationed in Vietnam.


CONCLUSION OF LAW

The claim for service connection for skin disease due to 
Agent Orange exposure is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

At the time of the September 1998 remand, the Board noted 
that the RO had previously denied service connection for skin 
tumors due to Agent Orange exposure in May 1994, and that 
since it had notified the veteran of its decision and of its 
right to appeal it within one year thereof and he did not 
perfect an appeal of that denial, the May 1994 RO rating 
decision must be considered to be final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).  In the 
January 1999 Supplemental Statement of the Case, the RO 
continued to deny the veteran's claim as not being well 
grounded.

In Spencer v. Brown, 17 F.3d 368 (Fed.Cir. 1994), there was 
no error found in the United States Court of Appeals for 
veterans Claims' observation that 38 U.S.C.A. § 7104(b) did 
not preclude de novo adjudication of a claim, on essentially 
the same facts as a previously and finally denied claim, 
where an intervening and substantive change in law or 
regulation created a new basis for entitlement to a benefit.  
Spencer, 17 F.3d at 372.  In light of recent medical studies 
and amendments to the regulations governing Agent Orange 
exposure, see 38 C.F.R. § 3.309(e) (1997) as amended by 61 
Fed.Reg. No. 217, 57,586- 589 (Nov. 7, 1996), the Board 
believes that de novo review of the veteran's claim is 
appropriate in this case.  The Board observes that this 
results in no prejudice to the veteran, since de novo review 
accords him more consideration than a narrower review based 
on finality on the previous decision.  See Edenfield v. 
Brown, 8 Vet.App. 384 (1995); Elkins v. West, 12 Vet. App. 
209 (1999) and Winters v. West, 12 Vet. App. 203 (1999). 

Factual background

The veteran's service medical records are silent with 
reference to skin problems.

In July 1980, the National Personnel Records Center indicated 
that no exposure to herbicides had been found in the 
veteran's military records.  In September 1980, the veteran 
stated that he had been exposed to Agent Orange from June 
1967 to December 1967 while assigned to a surgical hospital 
in Vietnam, and that during the time it was being 
constructed, the area was sprayed at least once a week.  He 
stated that he was also exposed to Agent Orange during a five 
day period when he was patrolling the demilitarized zone in 
October 1967.

VA evaluation in August 1988 revealed no rashes or lesions on 
the veteran's skin.  On VA evaluation in July 1989, there 
were multiple fatty cysts along the flexor surfaces of the 
veteran's forearm and thigh.  They were nontender, mobile, 
moist, and warm.  No pertinent diagnosis or impression was 
reported.  

A September 1991 VA hospital discharge summary indicates that 
the veteran underwent excision of a right arm lipoma  during 
that hospitalization.  The pathological diagnosis was 
angiolipoma. 

In October 1993, the veteran stated that he was a combat 
medic in Vietnam, and that he was exposed to Agent Orange 
when he spent five days patrolling a demilitarized zone.  His 
service personnel records confirm that he was stationed at a 
surgical hospital in Vietnam.

In August 1996, the veteran contended that he had had 
numerous soft tissue growths removed from various areas of 
his body, and that he currently had others, including one 
which he stated should be examined to determine if it was 
chloracne.  He stated that all of the growths were a direct 
result of exposure to herbicides which were used in Vietnam.

Pertinent law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease which was incurred or aggravated in 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (1998); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era and develop specified diseases are presumed to 
have been exposed to Agent Orange or similar herbicides.  See 
McCart v. West, 12 Vet. App. 164, 168 (1999).  The 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcoma, multiple 
myeloma, and respiratory cancers.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (see 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection.  He may alternatively 
establish service connection by way of proof of actual direct 
causation, showing exposure to Agent Orange during service 
and that it caused current disabilities.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).  However, for direct service 
connection, where the dispositive issue involves a question 
of medical causation (such as whether a condition claimed is 
the result of active service in the military), then competent 
medical or other probative evidence is necessary to render 
the claim plausible or well grounded.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Well-grounded claims

With respect to each service connection claim, the threshold 
question is whether the veteran has presented evidence of a 
well-grounded claim.  The Court has defined a well-grounded 
claim as a claim which is plausible, that is, one which is 
meritorious on its own or capable of substantiation.  If the 
veteran has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim for service connection to be well-
grounded, there must be (1) competent medical evidence of 
current disability; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertions 
are inherently incredible or the facts asserted are beyond 
the competence of the person making the assertions.  See King 
v. Derwinski, 5 Vet. App. 19, 21 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Analysis

In the interest of clarity, the Board will initially discuss 
the veteran's claim based on the regulations pertaining to 
presumptive service connection.  The claim will then be 
analyzed in light of Combee.

38 C.F.R. §§ 3.307(a) and 3.309(e)

The veteran in essence contends that he has soft tissue 
sarcoma, chloracne and lipomas as a result of exposure to 
Agent Orange in Vietnam.

The first prong of the Caluza analysis, a current disability, 
is not met with respect to soft tissue sarcoma and chloracne.  
There is no diagnosis of current soft tissue sarcoma or 
chloracne.  In the absence of current listed disability, 
service connection may not be granted for the disabilities 
specified therein.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Chelte v. Brown, 10 Vet. App. 268 
(1997).  

The Board notes in passing that since soft tissue sarcoma or 
chloracne, diseases specified in 38 C.F.R. § 3.309(e), have 
not been diagnosed, it may not be presumed that the veteran 
was exposed to Agent Orange in service for the purpose of 
establishing service connection for soft tissue sarcoma or 
chloracne.  Vietnam service in and of itself is not 
sufficient to presume Agent Orange exposure under 
38 C.F.R. §§ 3.307(a) and 3.309(e).  McCart, 12 Vet. App. at 
168.

Lipomas have been diagnosed.  However, Agent Orange exposure 
may not be presumed under 38 C.F.R. §§ 3.307(a) and 3.309(e) 
for lipomas, as they are not listed at 38 C.F.R. § 3.309(e).  
Service connection pursuant to 38 C.F.R. §§ 3.307(a) and 
3.309(e) accordingly may not be granted for lipomas on the 
basis of presumed Agent Orange exposure.

The veteran, being a layperson, is unable to supply a medical 
diagnosis or provide a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet.App. 91, 93 (1993).  Medical evidence is 
required.  Therefore, his assertion of having or having had 
soft tissue sarcoma and chloracne is not competent medical 
evidence of the same.  


Combee

Applying Combee to this case, the Board notes that there is 
no medical evidence on file linking the veteran's claimed 
Agent Orange exposure to any skin disorder.  As noted above, 
as a lay person the veteran is not competent to provide a 
medical nexus opinion.

As discussed above, service connection may not be granted for 
soft tissue sarcoma and chloracne under any circumstances 
because such disabilities have not been diagnosed.  With 
respect to lipomas, there is no competent medical evidence of 
record of a nexus between the currently diagnosed lipoma 
disability and any incident of service origin, including the 
claimed Agent Orange exposure.

The veteran, being a layperson, is unable to indicate that 
there is a nexus between his lipomas and his service.  See 
Espiritu, 2 Vet. App. 495; Grottveit, 5 Vet. App. 93.  

For the reasons and bases discussed above, the Board 
concludes that a well grounded claim has not been presented 
by the veteran.  The benefit sought on appeal is accordingly 
denied.

Additional matter

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised him of the evidence necessary to support 
a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the veteran has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  In this case, VA is not on notice of 
any known and existing evidence which would render the 
veteran's claim plausible.  VA attempted to obtain all 
identified records in light of the "pertinent and specific 
to the claim" clause of 38 C.F.R. § 3.159(b).

In the February 1997 statement of the case, the RO advised 
the veteran that ultimately it was his responsibility to 
furnish evidence.  He has not done so Moreover, the veteran 
failed to respond to a October 1998 VA request for him to 
identify by name and address all health-care providers who 
had diagnosed soft tissue sarcoma.  VA's duty to assist is 
not a one-way street whereby a claimant may sit passively and 
expect VA to assist him when he has withheld information 
which VA would need to assist him.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Since the veteran's claim is not well grounded, VA has no 
duty to "find out" if he has chloracne as the veteran has 
requested.  Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992) 
("duty to assist" is not a license for a "fishing 
expedition").  The Board's decision in this case serves to 
further inform the veteran of the kind of evidence which 
would serve to make his claim well grounded, including 
competent medical diagnoses of the claimed disabilities and 
medical nexus opinion evidence.


ORDER

A well-grounded claim not having been submitted, the claim of 
entitlement to service connection for skin disease due to 
Agent Orange exposure is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  "A lipoma is a benign tumor composed of fatty tissue."  Anglin v. West, 11 Vet. App. 361, 365 (1998) 
[citing Dorland's Illustrated Medical Dictionary 949 (28th ed. 1994)].

